NO. 07-10-00077-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

JULY
20, 2010
 

 
STEFAN KLIMAJ, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE COUNTY COURT AT LAW NO. 1
OF LUBBOCK COUNTY;
 
NO. 2008-449,836; HONORABLE LARRY B. "RUSTY" LADD, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
ON MOTION TO DISMISS
 
Appellant Stefan Klimaj
has filed a motion to dismiss his appeal and a document entitled “Withdrawal of
Notice of Appeal.”  By the latter
document, appellant prays for dismissal of his appeal.  Both documents are signed by appellant and
his attorney.  Tex. R.
App. P. 42.2(a).  
No decision of this court having been
delivered to date, we grant the motion to dismiss.  Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained
and our mandate will issue forthwith.
                                                                                                James
T. Campbell
                                                                                                            Justice
Do not
publish.